Citation Nr: 1027398	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-05 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss. 

2.  Entitlement to a rating in excess of 30 percent for 
lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to May 1976, 
and from January 1979 to June 1992. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an April 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.

The Veteran testified before the undersigned in May 2010.  A 
transcript of the hearing is of record.  

In the above-mentioned April 2008 rating decision, the RO 
additionally denied a claim of entitlement to an increased rating 
for tinnitus.  The Veteran filed an April 2008 notice of 
disagreement indicating that he wished to appeal this issue and 
the RO issued a February 2009 statement of the case (SOC).  An 
appeal was not perfected as to this issue.  Therefore, that issue 
is not before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by a claimant or reasonably raised by 
the record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  There must be cogent evidence of unemployability 
in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the 
instant case, the holding of Rice is inapplicable since the 
evidence of record clearly shows that the Veteran is retired due 
to an occupational accident which resulted in his left leg being 
amputated.  See June 2009 VA spine examination.  Further, 
although a July 2009 VA examiner noted significant effects on the 
Veteran's occupation due to his hearing, the Veteran has not 
alleged that he has been rendered unemployable because of his 
hearing loss.  In fact, that Veteran testified that he would be 
able to work in a quite environment like an office.  See 
Transcript (T) page 7.  Thus, there is no cogent evidence of 
unemployability and entitlement to increased compensation based 
on TDIU is not warranted.  

The issue of entitlement to a rating in excess of 30 percent for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral 
hearing loss is manifested by hearing impairment corresponding to 
auditory acuity level I in the right ear and level I in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.85, 4.86, Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2008, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in February 2009.   As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, after the Veteran was provided the February 2009 
notice, the matter was readjudicated in a January 2010 
supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).   

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient treatment records.  Neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  

The Board notes that the Veteran reported at his personal hearing 
that his is in receipt of disability insurance benefits from the 
Social Security Administration (SSA).  The SSA decision and the 
records it considered in making that decision have not been 
obtained.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010), the Court noted that 38 U.S.C.A. § 5103A did not require 
VA to obtain all medical records or all SSA disability records, 
only those that are relevant to the Veteran's claim.  The Court 
also stated that VA was not required to obtain records in every 
case in order to rule out their relevance.  Rather, the standard 
is: as long as a reasonable possibility exists that the records 
are relevant to the veteran's claim, VA is required to assist the 
veteran in obtaining the identified records.  In this instance, 
after long discussion between the Veteran, his representative, 
and the undersigned, the determination was made that the SSA 
decision and records would not be relevant to his appeal because 
the award of disability benefits had been based on a post-service 
traumatic amputation of the leg.   The Board, therefore, 
concludes that the record does not establish a reasonable 
possibility that there are such records that are relevant to 
these claims.

Further, the Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge in May 2010.  He was asked detailed questions relating 
to his claim for an increased rating.  Notably, he was asked how 
his hearing loss disability effected his life on a daily basis, 
to include whether his hearing loss, in and of itself, would 
hinder employability.

Next, the Veteran was provided with VA examinations relating to 
his hearing in January 2008 and July 2009.  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  Here, there is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's hearing since the July 2009 
examination.  In so finding, the Board recognizes the fact that 
the Veteran was issued bilateral hearing aids subsequent to his 
July 2009 examination.   However, the decision to issue hearing 
aids does not appear to have been based on a worsening of the 
Veteran's hearing loss disability.  Rather, a November 2009 
hearing aid consultation suggests that the findings of the July 
2009 examination were used to recommend the Veteran for being 
fitted with hearing aids.  The Board finds the above VA 
examination reports to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.  The VA 
examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with 
respect to obtaining a VA examination with respect to the issue 
on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, 
the available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).


In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled speech 
discrimination test together with the results of a puretone 
audiometry test.  

The horizontal lines in Table VI (38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The vertical columns in 
Table VI represent nine categories of decibel loss based on the 
pure tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to the 
puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having the 
better hearing acuity and the vertical  row appropriate to the 
numeric designation level for the ear having the poorer hearing 
acuity.  For example, if the better ear has a numeric designation 
Level of "V" and the poorer ear has a numeric designation Level 
of "VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§§ 4.85(b) (2009).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman numeral.  
Each ear will be evaluated separately. 

The Veteran underwent a VA audiological examination in January 
2008.  This examination revealed the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
55
75
LEFT
10
15
20
40
50

On the basis of the evidence shown above, his puretone average 
for the right ear was recorded as 43.75 decibels (dB).  His 
puretone average for the left ear was recorded as 31.25 dB.  
Speech recognition was 100 percent for both his right and left 
ears.  He was diagnosed with normal to severe right ear 
sensorineural hearing loss, and normal to moderate left ear 
sensorineural hearing loss.   

Applying the findings of the January 2008 VA examination to the 
rating criteria for hearing impairment, the Board finds that the 
criteria for a compensable evaluation for bilateral hearing loss 
have not been met.  Considering that the Veteran's right ear 
manifests an average puretone threshold of 43.75 dB, with a 100 
percent speech discrimination, reference to 38 C.F.R. § 4.85, 
Table VI, shows his right ear hearing loss to be Level I 
impairment.  Similarly, considering that the Veteran's left ear 
manifests an average pure tone threshold of 31.25 dB, and 100 
percent speech discrimination, reference to 38 C.F.R. § 4.85, 
Table VI, shows the Veteran's left ear hearing loss to be that of 
Level I impairment.  Applying these results to Table VII, a 
compensable rating is not warranted. 

The Veteran underwent another VA audiological examination in July 
2009.  This examination revealed the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
60
75
LEFT
5
15
20
45
55

On the basis of the evidence shown above, his puretone average 
for the right ear was recorded as 43.75 dB.  His puretone average 
for the left ear was recorded as 33.75 dB.  Speech recognition 
was 100 percent for the right ear and 100 percent for the left 
ear.  He was diagnosed with normal to severe sensorineural 
hearing loss in the right ear and normal to moderately severe 
sensorineural hearing loss in the left ear.    

Applying the findings of the July 2009 VA examination to the 
rating criteria for hearing impairment, the Board finds that the 
criteria for a compensable evaluation for bilateral hearing loss 
have not been met.  Considering that the Veteran's right ear 
manifests an average puretone threshold of 43.75 dB, with a 100 
percent speech discrimination, reference to 38 C.F.R. § 4.85, 
Table VI, shows his right ear hearing loss to be Level I 
impairment.  As the Veteran's left ear manifests an average pure 
tone threshold of 33.75 dB, and 100 percent speech 
discrimination, the Veteran's left ear hearing loss would amount 
to Level I impairment.  Applying these results to Table VII, a 
compensable rating is not warranted. 

Additional VA treatment records reveal that the Veteran has been 
fitted for bilateral hearing aids.  See January 2010 VA treatment 
record.  Again, as noted above, the findings of the July 2009 
examination were used to recommend the Veteran for hearing aids.

Based on the evidence above, a compensable rating for bilateral 
hearing loss is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.

With respect to the Veteran's claim, the Board has also 
considered the Veteran's statements that his disability is worse.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder-according to the appropriate diagnostic code.  

Such competent evidence-concerning the nature and extent of the 
Veteran's hearing loss disability-has been provided by the 
medical personnel who have examined him during the current appeal 
and who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
this disability is evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted for the Veteran's hearing 
loss disability.  The question of an extraschedular rating is a 
component of a claim for an increased rating.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not assign 
an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran indicated at his January 2008 VA 
examination that he had to have things repeated if the speaker is 
at a distance and that the TV volume and music volume needed to 
be louder than what other listeners desired it to be set. 

The rating criteria for hearing loss reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 



The Board has additionally considered the provisions set forth in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In 
Martinak, the Court held that, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  

The Court reasoned that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-]schedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability on a 
Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists to 
provide information in anticipation of its possible 
application."  Id.  

In the present appeal, the January 2008 VA examiner acknowledged 
the Veteran's complaints of having to have things repeated if the 
speaker is at a distance and having to have the television and 
music volume set higher than most others.  The July 2009 VA 
examiner generally indicated that his hearing difficulty would 
significantly effect his occupational ability.  While neither of 
these examiners specifically addressed the functional effects 
caused by bilateral hearing loss disability, no prejudice results 
because other evidence of record, to include outpatient treatment 
records, as well as his own statements, adequately reflected on 
this issue.  

For instance, at his May 2010 BVA hearing, the Veteran indicated 
that with his hearing aids he could hear people talk to him 
better and did not have to turn up the television as much.  He 
additionally indicated that he did not have to turn the music up 
in his car. He stated that before he was issued hearing aids he 
would have to turn up the music loud while driving.  He also 
indicated that prior to receiving hearing aids he would not hear 
a lot stuff people said to him.  For example, he stated that when 
he would go to church he could not hear the sermons.  He 
testified that with the hearing aids he could hear the sermon and 
could hear when his mother or daughter spoke to him, instead of 
having to say "Huh? What you say?" See T. pages 5-6.

Therefore, while the examinations conducted during the current 
appeal are defective under Martinak, the functional effects of 
his hearing loss disability are adequately addressed by the 
remainder of the record and are sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).  In conclusion, referral 
for an extra-schedular rating is not warranted.


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

Inasmuch as the Board regrets the delay in adjudication of this 
matter, a remand is required in order to afford the Veteran a 
current VA examination.  The United States Court of Appeals for 
Veterans Claims has held that when a Veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate the 
current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the 
Veteran was entitled to a new examination after a two year period 
between the last VA examination and the Veteran's contention that 
the pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) 
(while the Board is not required to direct a new examination 
simply because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time of 
the last examination).

In this case, the Veteran was afforded VA examinations in January 
2008 and June 2009 for his service-connected back disorder.  The 
Veteran indicated in a January 2010 statement in support of his 
claim that his disability had worsened. Specifically, in response 
to a January 2010 supplemental statement of the case, he 
indicated that his range of motion had gotten worse.  The Board 
finds no reason to doubt the credibility of this contention. 

Further, although VA treatment records are of record, they do not 
contain information regarding range of motion findings for the 
Veteran's low back.  As the Veteran has unequivocally claimed 
that his disability has worsened since the last VA examination, 
and given the lack of other evidence with which to rate the 
Veteran for his disability, the Board finds that a VA examination 
must be afforded.

Further, the Board observes that the Veteran receives treatment 
through the VA Medical Center (VAMC) and Community Based 
Outpatient Clinic (CBOC) in Louisville, Kentucky.  The most 
recent treatment records contained in the claims file are dated 
in January 2010.  While on remand, any treatment records from 
such facilities dated from January 2010 to the present should be 
obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the VAMC and CBOC in Louisville, 
Kentucky, beginning in January 2010, 
regarding all treatment for his back.  Any 
negative search result should be noted in 
the record. 

2.  Thereafter, the Veteran should be 
afforded an examination to determine the 
current severity of his service-connected 
back disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed. 

The examiner should report the range of 
motion measurements for the lumbar spine, in 
degrees.  He or she should further comment as 
to whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare- ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

For any neurological impairment found to be 
associated with the service-connected 
lumbosacral strain the examiner is asked 
to:

(a) identify the specific nerve(s) so 
affected, and

(b) indicate the degree of paralysis (i.e. 
complete paralysis or mild, moderate, or 
severe incomplete paralysis) in the 
affected nerves.  

The examiner is also asked to document the 
number of weeks, if any, during the past 12 
months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician."


The examiner should identify the limitation 
of activity imposed by the Veteran's service-
connected back disability with a full 
description of the effects the disability has 
upon his ordinary activities.  The examiner 
should also fully describe the impact the 
disability has on the Veteran's economic 
adaptability.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


